DETAILED ACTION
This action is in response to communication filed on 1/18/2021
 	Claims 1-20 are pending.
Claims 1, 11, and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 12/16/2020 with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bardhan (US 2018/0241843) in view of Senarath et al. (US 2016/0353268) in view of Shaw et al. (US 2019/0158676).

Claim Rejections - 35 USC § 112
	The rejection presented in the previous Office Action is withdrawn in view of response filed on 12/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardhan (US 2018/0241843) in view of Senarath et al. (US 2016/0353268) in view of Shaw et al. (US 2019/0158676).

Regarding claim 1, Bardhan discloses a system for autonomic resource partitioning in a network, the system comprising: 
	one or more processor; and
memory storing instructions that, when executed cause the process to implement building blocks of layered virtual functionally including:
a resource controller configured to provision a plurality of resources including any of virtual resources and physical resources in one or more layers in the network and monitor availability of the plurality of resources in the network (see Bardhan; [0013]; using the mapping, the cloud-based execution environment can adjust the cloud-based execution environment, which can involve provisioning/de -provisioning components of the cloud-based execution environment (e.g., virtual machine instances) or re-configuring such components).
However, the prior art does not explicitly disclose the following:
the partition manager configured to track the utilization of the resources provided by the one or more layers and to adjust resource usage of the resources in negotiation with the resource broker to minimize a cost of implementation.
Senarath in the field of the same endeavor discloses techniques for or dynamically controlling customer traffic in a network when demand-based charging is being used by the network.  In particular, Senarath teaches the following:
a partition manager configured to track the utilization of the resources provided by the one or more layers and to adjust resource usage of the resources in negotiation with the resource broker to minimize a cost of implementation (see Senarath; [0105]; embodiments of the present invention provide for customized service negotiation, admission, and/or QoE control. For example, QoE may be measured for a service involving more than one UE, and based on statistics of the quality of traffic flowing among the service's devices, service functions, and servers, such as within the service VN. QoE feedback may be provided in substantially real time and potentially used to adjust resource allocations in support of a service at a promised QoE level).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Senarath in order to incorporate techniques for or dynamically controlling customer traffic in a network when demand-based charging is being used by the network.  One would have been motivated because as technologies and wireless network capabilities evolve, different services and service levels become available, and conventional service offerings, conventional approaches to Customer Service Management (CSM), and conventional approaches to charging for such service offerings, become insufficient and Senarath teaches would improve upon the prior art (see Senarath; [0002-0004]).
However the prior art does not explicitly disclose the following:
a resource manager configured to determine which of the plurality of resources are required for Quality of Service (QoS) in the network to satisfy the QoS required recursively using resources of the plurality of resources provided by a layer below the resource manager and resources of the plurality of resource provided at the layer of the resource manager required by a partition manager;
a resource broker configured to advertise and assign resource requests to corresponding resources recursively to resource partitions in a layer above the resource broker.
Shaw in the field of the same endeavor discloses techniques for determining, according to quality of service requirements associated with available services of a communication network, first quality of service parameters associated with facilitating providing a first service to a first communication device, determining, according to the first quality of service parameters, a first allocation of a first resource of a plurality of resources of the communication network to facilitate providing the first service to the first communication device, determining aggregated quality of service requirements associated with the plurality of resources to facilitate providing the available services to the communication devices via the plurality of resources, and directing the first resource to facilitate the first service to the first communication device according to a priority of the first allocation of the first resource based on the aggregated quality of service requirements.  In particular, Shaw teaches the following:
a resource manager configured to determine which of the plurality of resources are required for Quality of Service (QoS) in the network to satisfy the QoS required recursively using resources of the plurality of resources provided by a layer below the resource manager and resources of the plurality of resource provided at the layer of the resource manager required by a partition manager (see Shaw; [0108-0109]; In step 204, a SDN Controller determine service functions required for the SDN communication network to facilitate one or more services to one or more communication devices. In step 208, the SDN Controller can determine network data path routings to perform the service functions. In step 212, the SDN Controller can select a subset of these service functions according to a characteristic of the network data path routings, such as reducing latency in the data path routings.  In step 216, the SDN Controller can generate a set of virtual network functions (VHF) from the subset of service functions and can configure and/or chain those functions to produce the subset of service functions. In step 220, the SDN Controller can instantiate the set of VNF elements into the SDN communication network in decentralized locations that facilitate provision of the one or more services to the one or more communication devices. In step 224, the SDN Controller can receive communications emanating from one or more of the instantiated VNF elements, and, in step 228, can determine whether a network resource level requires adjustments);
a resource broker configured to advertise and assign resource requests to corresponding resources recursively to resource partitions in a layer above the resource broker (see Shaw; [0109]; In step 232, the SDN Controller can transmit communications to the one or more VNF elements to modify the network resource level. To continue the example, the SDN Controller can direct an instantiated VNF element to increase the available bandwidth for the streaming video, perhaps by altering a priority setting).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Shaw in order to incorporate techniques for managing resources in a software defined network.  One would have been motivated because as technology evolves, we should expect connection models to expand, flow into one another and greater cooperative interaction between devices to emerge. Cooperative interactions between devices can provide applications across business, industry, law enforcement, military, health, and consumer markets are desired (see Shaw; [0009]).

Regarding claim 2, Bardhad-Senarath-Shaw discloses the system of claim 1, wherein one or more of the partition manager and the resource broker utilize reinforcement learning in the negotiation, wherein the partition manager receives resource partition state information and provides resource adjustment information to the resource broker, and wherein the resource broker provides resource costs to the partition manager and commands for resource adjustments to the resource controller (see Bardhad; [0007]; an artificial neural network is utilized to adjust a cloud-based execution environment for an application based on a set of metrics associated with the cloud-based execution environment, including a Quality-of-Service (QoS) metric (e.g., measure of availability by percentage), a cost metric (e.g., dollars per minute of use), and a performance metric of the application). 

Regarding claim 3, Bardhad-Senarath-Shaw discloses the system of claim 2, wherein the one or more of the partition manager and the resource broker utilize deep-Q network (DQN) reinforcement learning (see Bardhan; [0011]; Various examples described herein utilize an artificial neural network to implement machine learning techniques to progressively learn about a cloud-based execution environment for an application (e.g., web, e-mail, database, or security service) and based on what is learned, improve various metrics of the cloud-based execution environment for the application). 

Regarding claim 4, Bardhad-Senarath-Shaw discloses the system of claim 1, wherein the resources are a combination of compute, storage, wired connectivity resources and wireless connectivity resources (see Senarath; [0064]; as used herein, a "network" or "communication network" may service various devices including but not necessarily limited to wireless devices. Such a network may include a radio access portion and a backhaul portion.  The network may include a number of computing hardware resources that provide processors, memory, and storage to functions executing on the network). 

Regarding claim 5, Bardhad-Senarath-Shaw discloses the system of claim 1, wherein the virtual resources include dynamic compositions of chained Virtual Network Functions (VNFs), and wherein the physical resources include any of hard slices and soft slices of the network(see Senarath; [0180];  If there are a number of TCSPs 506, 507, they can be given either hard or soft slices of the InP's resources. The TCSPs 506, 507 provide connectivity services atop the InP infrastructure (and possibly over infrastructure that they themselves own) to VN customers 511, 51)

Regarding claim 6, Bardhad-Senarath-Shaw discloses the system of claim 1, wherein the resource broker utilizes pricing on resource usage to ensure the partition manager gives up corresponding resources when they are not needed in a partition managed by the partition manager (see Senarath; [0124]; by having a series of virtual network components that can be adjusted in response to dynamic feedback, node and link performance can be adjusted to provide the needed QoE, and to ensure that resources are not being unnecessarily deployed. The adjustment of virtual elements can include scaling out, scaling in, scaling up and scaling down (creating new virtual elements, removing virtual elements, increasing the resources allocated to an element, and reducing the resources allocated to an element respectively)). 

Regarding claim 7, Bardhad-Senarath-Shaw discloses the system of claim 1, wherein the partition manager is configured to monitor Quality of Service (QoS) in the network, determine required resources in the network to meet Service Layer Agreements (SLAs) and to maximize long-term rewards, one or more of request and release corresponding resources in the network to maximize the long-term rewards, and determine costs of the resources and correlate the costs to the long-term rewards (see Barhad; [0012]; the artificial neural network includes an input node layer that receives service level agreement (SLA) metrics (e.g., availability percentage and cost for renting various cloud-based server in the environment) and application execution metrics, such as queue length, processor utilization, memory utilization, and network utilization.  For instance, the input node layer may include three input nodes to receive a cost metric, a quality-of-service (QoS) metric, and an application execution metric, respectively. The artificial neural network may further include an output node layer that outputs a mapping of an application to cloud-based infrastructure utilized by the cloud-based execution environment for the application.  The mapping is intended to reduce certain metrics associated with the cloud-based execution environment, such as cost, and improve others, such as QoS).

Regarding claim 12, Bardhad-Senarath-Shaw discloses the method of claim 11, wherein the provisioning and the monitoring is performed by a resource controller, the determining is performed by a resource manager, the advertising and the assigning is performed by a resource broker, and the tracking is performed by a partition manager (see Bardhad; [0032, 0040]; FIG. 3 and FIG. 4 are block diagrams illustrating an example computer system 300 and 400 for adjusting a cloud-based execution environment). 
 
Regarding claim(s) 11, 13-16 and 18-20, do(es) not teach or further define over the limitation in claim(s) 1, 2, 4-5, 7 and 1-4 respectively.  Therefore claim(s) 11, 13-16 and 18-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 2, 4-5, 7 and 1-4 respectively.

Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bardhan (US 2018/0241843) in view of Senarath et al. (US 2016/0353268) in view of Moon et al. (US 2013/0166750).

Regarding claim 8, Bardhad-Senarath-Shaw discloses the invention substantially, however the prior art does not explicitly disclose the system of claim 7, wherein the long-term rewards are determined by calculating long-term network cost which includes a cost of resources plus a cost of not meeting Service Layer Agreements (SLAs).
	Moon in the field of the same endeavor discloses techniques for providing real-time service delivery subject to service-level agreements between customers and service provider(s). In particular, Moon teaches the following:
wherein the long-term rewards are determined by calculating long-term network cost which includes a cost of resources plus a cost of not meeting Service Layer Agreements (SLAs) (see Moon; [0056]; An example is shown in FIG. 2(b). Note that profit maximization based on R(x), which is one of our objectives, is equivalent to minimizing SLA penalty cost based on C (x). Accordingly, the disclosure that follows focuses on the minimization of C(x)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Moon in order to incorporate techniques for providing real-time service delivery subject to service-level agreements between customers and service provider(s).  One would have been motivated because given their importance in the industry, methods that provide abilities to more effectively manage services provided under such SLAs, would be a welcome addition to the art (see Moon; [0003]).

Regarding claim 9, Bardhad-Senarath-Shaw-Moon discloses the system of claim 1, wherein the resource broker is configured to monitor resource usage in the network (see Senarath; [0160]; In relation to network information extraction, one or more intermediate processes 405 may be established at, or proximate to, intermediate nodes 415 on the network may be initiated to monitor data exchange on a service level),
determine prices of resources in the network based on the resource usage and to maximize long-term rewards (see Senarath; [0186]; in relation to the dynamic charging component, pricing may be a function of overall network conditions, such as conditions corresponding to network traffic levels),
receive a request for associated resources and grant the request if the resources are available and block the resources if unavailable (see Senarath; [0074]; It should be understood that at various points in time, the total allocation of network slices for different resources may not add up to 100%. If the value is less than 100% it means that the resource is not fully utilized. If it exceeds 100% it may be a network design choice knowing that there is a very low likelihood that all customers will be using a resource at the same time), and 
determine costs of the resources and correlate the costs to the long-term rewards (see Moon; [0055]; given the SLA revenue function, R(x), defined as above, we derive the SLA penalty cost function, C(x), as: C(x)=R.sub.0-R(x)). 

Regarding claim 10, Bardhad-Senarath-Shaw-Moon discloses the system of claim 9, wherein the long-term rewards are calculated as revenue minus cost, namely R(T)=Revenue(T)-Cost(T) where R(T) is the reward for each time slot T (see Moon; [0055]; given the SLA revenue function, R(x), defined as above, we derive the SLA penalty cost function, C(x), as: C(x)=R.sub.0-R(x)). 

Regarding claim(s) 17, do(es) not teach or further define over the limitation in claim(s) 9 respectively.  Therefore claim(s) 17 is/are rejected for the same rationale of rejection as set forth in claim(s) 9 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456